Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and arguments filed on April 5, 2021.
Claims 1, 8, and 15 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Amendments and Arguments
103: The Applicant's arguments and amendments with respect to the 103 rejection (mailed February 2, 2021) have been fully considered and are not persuasive.
The Applicant essentially argues that the amended limitations overcome the cited references. The Applicant's arguments are moot in light of the substantive amendments that necessitates an updated search and consideration. The Applicant argues that US 20190104196 A1 (Li) does not teach management of pre-agreement processes through blockchain (API, chaincode). US 20180285971 A1 (Roseneor) teaches the amended limitations as disclosed in the updated 103 rejection below.
As such, due to the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable US 20190156923 A1 (Kain) over in view of US 20180225693 A1 (Postrel) in view US 20190104196 A1 (Li) in further view of US 20180285971 A1 (Roseneor).
As per claims 1, 8, and 15, Kain teaches,
a processor (¶ [0242]),
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (¶ [0242]),
connect, by a data owner node (¶ [0029]), to a blockchain network of an ecosystem comprised of a plurality of consumer nodes (¶ [0175], ¶ [0029]),
generate, by the data owner node (¶ [0029]), by  a universal unique identifier (UUID) associated with a data attribute of a specific user (¶ [0041]),
execute, by the data owner node (¶ [0029), a query request to purchase the user data attribute associated with the UUID (¶ [0041]), wherein the query request is received from a consumer node of the plurality of the consumer nodes (¶ [0040], ¶ [0165]),
transfer, by the data owner node (¶ [0029]), the user data attribute to the consumer node upon detection of an asset transfer committed to the blockchain ledger (¶ [0106], ¶ [0029]).
Kain does not explicitly teach,
derive a disclosure level from the query request of a plurality of disclosure levels, each of the disclosure levels having a different purchase price for different user data attributes ,
execute a smart contract to commit to a blockchain ledger a monetary value corresponding to the purchase price associated with the user data attribute based on the disclosure level ,
establish a channel between a data owner node and the data consumer node, wherein the established channel deploys a negotiation chaincode of the blockchain network ,
negotiate, via invocations of the negotiation chaincode by the data owner node and the data consumer node on the established channel, a transaction with the  consumer node to access the user data attribute for the purchase price, 
wherein the negotiation includes a sequence of back-and-forth communications before an agreement is reached between the data owner node and the data consumer node, each communication is sent by calling an application programming interface (API) of the negotiation chaincode, and the negotiation chaincode automatically records each communication in the sequence including a commitment by the data owner node and an offering by the consumer node onto the blockchain ledger .

derive a disclosure level from the query request (FIG. 5, item 512 ¶ [0091], ¶ [0093]) of a plurality of disclosure levels, each of the disclosure levels having a different purchase price for different user data attributes (¶ [0093]), 
execute a smart contract to commit to a blockchain ledger a monetary value corresponding to the purchase price associated with the user data attribute based on the disclosure level (FIG. 5, item 518, ¶ [0091][0093], ¶ [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine compensation based user data access rights of Postrel in the blockchain based data and asset transfer management mechanism of Kain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain management and because determining an access privilege of a user/node to access a blockchain improves access management to the blockchain and prevents unauthorized access to data by user/node that lacks the privilege to access the blockchain and provides compensation based flexibility to access data based variety of access levels.
Li teaches,
establish a channel between a data owner node and the data consumer node, wherein the established channel deploys a negotiation chaincode of the blockchain network (¶ [0067], [0068]),
negotiate, via invocations of the negotiation chaincode by the data owner node and the data consumer node on the established channel, a transaction with the  consumer node to access the user data attribute for the purchase price (¶ [0057])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage a hyperledger of Li in the blockchain based data and asset transfer management mechanism of Kain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain management and because managing access to a ledger with a channel through a chaincode improves access management to the blockchain and prevents unauthorized access to data by user/node that lacks the privilege to access the blockchain and limits access to the data to parties connected through the channel.
Rosenoer teaches,
wherein the negotiation includes a sequence of back-and-forth communications before an agreement is reached between the data owner node and the data consumer node, each communication is sent by calling an application programming interface (API) of the negotiation chaincode, and the negotiation chaincode automatically records each communication in the sequence including a commitment by the data owner node and an offering by the consumer node onto the blockchain ledger (FIG. 1B, item 175, 176, ¶ [0030], [0034], [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accommodate negotiation processes with an embedded logic of a blockchain of Rosenoer in the blockchain based data and asset transfer management mechanism of Kain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain management and because accommodating negotiation processes through a chaincode improves agreement security through handling of pre-agreement processes through the blockchain.

As per claim 5, 12, and 19 combination of Kain, Postrel, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions further cause the processor to (¶ [0242]),
commit to a blockchain ledger a monetary value associated with the user data attribute through a commitment hash on the blockchain (¶ [0106], ¶ [0029], ¶ [0119], ¶ [0114], ¶ [0172]),
wherein a commitment is stored on an external data store (¶ [0119]).

As per claims 6, 13, and 20, combination of Kain, Postrel, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches, 
wherein the instructions further cause the processor to (¶ [0242]),
transfer the user data attribute to the consumer node by (¶ [0106], ¶ [0029]),
a transfer of a location of the user data attribute on an external data store (¶ [0247], ¶ [0029], [0176]).

As per claims 7 and 14, combination of Kain, Postrel, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions further cause the processor to (¶ [0242]),
receive the asset transferred from the consumer node for the user data attribute (¶ [0106], ¶ [0029]) as a result of a secure multi-party computation (¶ [0172], ¶ [0174]-[0175]).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kain in view of Postrel in view Li in view of Roseneor in further view of US 20190333054 A1 (Cona).
As per claims 2, 9, and 16, combination of Kain, Postrel, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions are further to cause the processor to (¶ [0242]).
Combination of Kain, Postrel, Li, and Roseneor do not explicitly teach, however, Cona teaches,
execute a chaincode to generate a descriptive text to identify the user data attribute comprised of an identity data of the user (¶ [0102], ¶ [0086]).
.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kain in view of Postrel in view Li in view of Roseneor in further view of US 20090217313 A1 (Chen).
As per claims 3, 10, and 17, combination of Kain, Postrel, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions are further to cause the processor to (¶ [0242]),
Combination of Kain, Postrel, Li, and Roseneor do not explicitly teach, however, Chen teaches,
generate the UUID by an invocation of a web service (¶ [0025]).
.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kain in view of Postrel in view Li in view of Roseneor in further view of US 20190266612 A1 (McHale).
As per claims 4, 11, and 18, combination of Kain, Postrel, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Postrel also teaches,
wherein the plurality of disclosure levels include (¶ [0091], [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine compensation based user data access 
Combination of Kain, Postrel, Li, and Roseneor do not explicitly teach, however, McHale teaches,
no access, a full access anonymization, or a partial access anonymization (¶ [0027], ¶ [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restrict access to the blockchain based on an access level of McHale in the blockchain based data and asset transfer management mechanism of Kain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain management and because restricting access to the blockchain based on an access level improves access management to the blockchain 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692